Exhibit 10.1

FIRST AMENDMENT TO FIFTH AMENDED

AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 9, 2006, is made and entered into by and among
GOLD KIST INC. (formerly known as Gold Kist Holdings Inc.), a Delaware
corporation (the “Borrower”), the various banks and other lending institutions
and institutional investors as are listed on the signature pages hereof as
Lenders, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as the agent for the Lenders (the “Agent”). All
capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Credit Agreement (defined below).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Agent, and the other agents party
thereto are parties to that certain Fifth Amended and Restated Credit Agreement
dated as of December 16, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Agent and the Lenders amend
Section 1.1 of the Credit Agreement and the Agent and the Lenders have agreed to
such amendment on the terms and conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendment to Section 1.1 of the Credit Agreement. Section 1.1, Definitions,
is hereby modified and amended by amending and restating the definition of
“Excess Cash Flow” in its entirety as follows:

““Excess Cash Flow” shall mean, for the Borrower and the Subsidiaries, for any
period, the excess of EBITDA (as defined in the Senior Unsecured Note Indenture)
for such period over the sum, without duplication, of (a) the portion of
consolidated interest expense (as determined in accordance with GAAP) but
excluding any amortization of original issue discount (“OID”) attributable to
such period (to the extent such amounts would be included under GAAP and only to
the extent of OID with respect to any instrument offered at less than 95% of
face value) for such period plus (b) all federal, state, foreign and other
income taxes accrued or paid in cash (without duplication) by the Borrower and
the Subsidiaries during such period plus (c) for such period, an amount equal to
the sum of (i) Capital Expenditures made in cash during such period plus
(ii) the



--------------------------------------------------------------------------------

amount by which Capital Expenditures permitted to be made during such period
pursuant to Sections 7.11(a)(i)(1) and (a)(i)(2) exceeds the amount of Capital
Expenditures actually made during such period pursuant to such Sections;
provided, however, that the amount of Capital Expenditures deductible pursuant
to this clause (c)(ii) in any period shall not exceed the greater of
(A) $75,000,000 and (B) 3.0% of net sales volume of the Borrower for the 4
consecutive fiscal quarter period of the Borrower ending on the day immediately
preceding the first day of such current period plus (d) the amount by which the
net difference between (i) Consolidated Current Assets, other than cash and cash
equivalents, and (ii) Consolidated Current Liabilities, other than the current
amount of Indebtedness outstanding under this Agreement, as of the last day of
such period, differs from the comparable amount calculated as of the day
immediately preceding the first day of such period.”

2. Strict Compliance. Except for the amendment set forth above, the text of the
Credit Agreement and the Loan Documents shall remain in full force and effect.
The Borrower acknowledges and expressly agrees that the Lenders reserve the
right to, and do in fact, require strict compliance with all terms and
provisions of the Credit Agreement and the other Loan Documents.

3. Representations and Warranties. The Borrower hereby represents and warrants
in favor of the Agent and each Lender as follows:

(a) the Borrower has the corporate power and authority (i) to enter into this
Amendment, and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;

(b) this Amendment has been duly authorized, validly executed and delivered by
one or more authorized signatories of the Borrower, and constitutes the legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms;

(c) the execution and delivery of this Amendment and performance by the Borrower
under the Credit Agreement do not and will not require the consent or approval
of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower which has not already been obtained, nor
contravene or conflict with the charter documents of the Borrower, or the
provisions of any statute, judgment, order, indenture, instrument, agreement or
undertaking, to which the Borrower is a party or by which any of its properties
are or may become bound; and

(d) as of the date hereof, and after giving effect to this Amendment (i) no
Default or Event of Default exists under the Credit Agreement, and (ii) each
representation and warranty set forth in Article 5 of the Credit Agreement is
true and correct in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date.

 

- 2 -



--------------------------------------------------------------------------------

4. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.

5. Expenses. The Borrower agrees to pay all reasonable expenses of the Agent
incurred in connection with this Amendment and the other agreements, instruments
and documents to be delivered in connection therewith, including, without
limitation, all fees and expenses of counsel to the Agent.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement. Any signatures delivered by a party
by facsimile transmission or by e-mail transmission of an adobe file format
document (also known as a PDF file) shall be deemed an original signature
hereto.

7. Governing Law. This Amendment shall be deemed to be made pursuant to the laws
of the State of New York applicable to contracts made and performed in the State
of New York without regard to the conflict of laws principles thereof.

8. Conditions to Effectiveness. This Amendment shall be effective as of the date
first written above upon the satisfaction of the following conditions, which
shall be satisfactory in form and substance to the Agent:

(a) Execution. This Amendment shall have been duly executed and delivered by the
Borrower, the Agent and the Required Lenders; and

(b) Other Matters. The Loan Parties shall have provided such other information,
documents, instruments and approvals as the Agent or the Agent’s counsel may
reasonably require.

9. Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.

(THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK)

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:   GOLD KIST INC.   By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Chief Financial Officer,Vice President  
By:  

/s/ J. David Dyson

  Name:   J. David Dyson   Title:   General Counsel, Vice President and
Secretary     [CORPORATE SEAL] AGENT AND LENDERS:   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH   By:  

/s/ Richard J. Beard

  Name:   Richard J. Beard   Title:   Executive Director   By:  

/s/ Rebecca Morrow

  Name:   Rebecca Morrow   Title:   Executive Director

(SIGNATURES CONTINUE ON NEXT PAGE)

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Gregory L. Cannon

Name:   Gregory L. Cannon Title:   Director ING CAPITAL LLC By:  

/s/ Lina A. Garcia

Name:   Lina A. Garcia Title:   Vice President HARRIS N.A. By:  

/s/ Philip Langheim

Name:   Philip Langheim Title:   Vice President U.S. BANK NATIONAL ASSOCIATION
By:  

/s/ John W. Ball

Name:   John W. Ball Title:   Vice President COBANK, ACB By:  

/s/ Jim Stutzman

Name:   Jim Stutzman Title:   Vice President

(SIGNATURES CONTINUE ON NEXT PAGE)

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES By:  

/s/ Alisa Trani

Name:   Alisa Trani Title:   Assistant Vice President By:  

/s/ Stephen A. Jendras

Name:   Stephen A. Jendras Title:   Vice President THE CIT GROUP/BUSINESS
CREDIT, INC. By:  

/s/ John McIntyre

Name:   John McIntyre Title:   Vice President GREENSTONE FARM CREDIT SERVICES,
ACA/FLCA By:  

/s/ Alfred S. Compton, Jr.

Name:   Alfred S. Compton, Jr. Title:   VP/Sr. Lending Officer JPMORGAN CHASE
BANK By:  

 

Name:   Title:  

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

We, the undersigned, each as a Guarantor pursuant to that certain Fourth Amended
and Restated Subsidiary Guaranty dated as of the 16th day of December, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), hereby each (a) acknowledge receipt of a copy of the foregoing
Amendment, and (b) acknowledge, consent and agree that (i) the Guaranty remains
in full force and effect, and (ii) the execution and delivery of the foregoing
Amendment and any and all documents executed in connection therewith shall not
alter, amend, reduce or modify our respective obligations and liabilities under
the Guaranty.

 

AGRATECH SEEDS INC.   (SEAL) By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Treasurer   AGRATRADE FINANCING, INC.  
(SEAL) By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Treasurer   CROSS EQUIPMENT COMPANY, INC.  
(SEAL) By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Treasurer   GK FINANCE CORPORATION   (SEAL)
By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Vice President  

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GK PEANUTS, INC.   (SEAL) By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Treasurer   GK PECANS, INC.   (SEAL) By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Treasurer   LUKER INC.   (SEAL) By:  

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   Treasurer   AGVESTMENTS, INC.   (SEAL) By:
 

/s/ Stephen O. West

  Name:   Stephen O. West   Title:   President  